Citation Nr: 0534065	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.  

2.	The propriety of an initial 30 percent rating for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) that, among other things, denied 
service connection for a cervical spine disorder and from an 
August 2002 rating action that granted service connection and 
a 30 percent rating for PTSD.  In October 2005 the veteran 
appeared and gave testimony at an RO hearing before the 
undersigned.  A transcript of this hearing is of record.  

The issue of entitlement to an increased initial rating for 
PTSD will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's current cervical spine disability was related 
to the veteran's duties as an airborne ranger during service.  


CONCLUSION OF LAW

The veteran's cervical spine disability was incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal 
regarding the veteran's claim for service connection for a 
cervical spine disability, further assistance is unnecessary 
to aid the appellant in substantiating this claim.

I.	Factual Basis.  

The veteran's DD Form 214 indicates that he served in the 
Rangers as commander of an infantry unit in Vietnam.  He is a 
recipient of the Combat Infantryman Badge and the Air Medal.  

The veteran's service medical records contain no complaints, 
diagnosis, or findings indicative of any cervical spine 
disability.  No pertinent abnormalities were noted on the 
veteran's July 1970 examination prior to service discharge.  

Private clinical records and medical statements reflect 
treatment during the 1990s and early 2000s for pain and 
stiffness in the cervical spine.  In January 1997, the 
veteran underwent a cervical discectomy at C5-C6 with an 
arthrodesis of the cervical interbody at C5-C6 and a 
structural allograft for arthrodesis.  

During a VA orthopedic examination conducted in December 
2000, the veteran complained of sharp back pain radiating 
into the neck that began about three months after service 
discharge.  The veteran attributed his cervical spine problem 
to carrying heavy burdens, jumping out of airplanes and 
exertions during his combat service in Vietnam.  He gave a 
history of treatment for neck pain since 1997 and such 
treatment included a discectomy.  The assessments included 
status post discectomy with occasional cervical spine pain 
that is basically positional.  

In an October 2002 statement, a private physician reported 
that the veteran has been evaluated for a status post 
discectomy of the cervical spine with intermittent severe 
neck pain radiating in the shoulder and arm.  It was the 
doctor's opinion that the veteran's spine condition was as 
likely as not the result of carrying heavy military equipment 
and jumping a distance of three to six feet from helicopters 
while in the service.  

On a hearing before the undersigned at the RO in October 2005 
the veteran said that he would frequently jump to the ground 
from a helicopter during combat missions and that he was 
wearing about 140 pounds of equipment on those occasions.  He 
believed that this resulted in damage to his neck that 
eventually necessitated surgery.  

II.	Legal Analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110. Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2004).

While the veteran's service medical records contain no 
reference to any complaints regarding the cervical spine 
during service and no such pathology was demonstrated for 
several years subsequent to service, the record does show 
that the veteran served as an infantryman in Vietnam and that 
his duties did involve going into combat via helicopter with 
all the attendant opportunities for injury consequent to 
jumping from the aircraft under combat conditions.  The 
record also contains a competent medical opinion to the 
effect that the veteran's current cervical spine disability 
was the result of injuries sustained in this way during 
service.  With resolution of all reasonable doubt in the 
veteran's favor, the Board is of the opinion that the 
evidence demonstrates that the veteran's current cervical 
spine disability was related to his activities during combat 
while in the service.  Since that is the case, service 
connection for a cervical spine disability is warranted.  


ORDER

Service connection for a cervical spine disability is 
granted.  


REMAND

The record indicates that the veteran was receiving treatment 
for his PTSD at the VA medical facility in Decatur, Georgia 
until late November 2002.  At that time it was noted that the 
veteran intended to receive counseling at a VA program in 
Brunswick, Georgia and also to receive treatment at a VA 
clinic in Savannah, Georgia.  No clinical records reflecting 
such treatment are in the claims folder.  

Also, the Board notes that the veteran last was afforded a VA 
psychiatric examination in January 2003.  Given the veteran's 
testimony regarding his current symptoms of PTSD at his 
recent hearing at the RO, the Board believes that his PTSD 
may have significantly worsened since that last evaluation. 
Therefore, the veteran should be afforded another VA 
examination to ascertain the current degree of severity of 
his PTSD prior to further appellate consideration of an 
increased rating for this disability.  

This case is therefore REMANDED to the RO for the following 
actions:

1.	The RO should obtain all clinical 
records documenting any treatment for 
PTSD that was provided to the veteran 
at the VA facility in Brunswick, 
Georgia, and the VA clinic in 
Savannah, Georgia.  All documentation 
received should be associated with the 
claims folder.  

2.	Then, the veteran should be afforded a 
psychiatric examination to determine 
the current severity of his PTSD. The 
examiner should review the claims 
folder and note such review in the 
examination report or in an addendum 
to that report. The examiner should 
report current symptoms attributable 
to PTSD, and the effect of the 
veteran's PTSD on the areas of work, 
family relations, judgment, memory, 
thinking, and mood. The examiner 
should also report a current GAF score 
attributable to PTSD.  

3.	Then, the RO should readjudicate the 
veteran's claim for an increased 
initial rating for PTSD. If the 
benefit sought is not granted, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond. The case 
should then be returned to this Board 
for further appellate consideration, 
if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


